DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 6,639,384) in view of Imaizumi (US 5,334,926).

Re Claim 1; Hasegawa discloses a vehicle, comprising (Fig. 1): 
a first power storage device (12, Fig. 1); 
a second power storage device (13a and 13b) configured to have a lower rated voltage than a rated voltage of the first power storage device; (Col. 3 lines 10-20, also see Fig. 1) 
a DC-DC converter (21) configured to step down a voltage of electric power of a high voltage-side power line (the left of the converter) which the first power storage device (12) is connected with and to supply the electric power of the stepped-down voltage to a low voltage-side power line (the right side of the converter) which the second power storage device (13a and 13b) is connected with (Col 5 line 26-35); 
a first auxiliary machine (Lamp) connected with the low voltage-side power line and configured such as to be required to operate in a powertrain system (10) off-state (lamps such as the hazard light and the head lights are configured to operate in a powertrain system off state Col 4 line 21-25); 
a second auxiliary machine (Motor) connected with the low voltage-side power line and configured such as not to be required to operate in the powertrain system off-state (AC compressors are motors and are not required to operate when the powertrain system off-state; 
a switch (23) configured to disconnect the second auxiliary machine from the low voltage-side power line; (Fig. 1) and 
The switch elements 23 open and close in response to control signals inputted to control terminals (not shown) thereof from the control circuit 20 and controls the supply of low-voltage direct currents to the low-voltage loads 15. (Col 5 lines 40-45)
a second switch (16a and b) configured to disconnect the second power storage device (13a and b) from the low voltage-side power line. the control device configured to: control the second switch to turn off based on at least one of (i) the state of charge or (ii) the voltage of the second power storage device being less than or equal to a second reference value that is smaller than the first reference value, (Fig. 2 s13) 
 control the DC-DC converter to step down the voltage of the electric power of the high voltage-side power line and supply the electric power of the stepped-down voltage to the low voltage-side power line.  (Col. 5 lines 26-33)
Hasegawa does not disclose a control device configured to control the switch to turn off based on at least one of (i) a state of charge or (ii) a voltage of the second power storage device being less than or equal to a first reference value when the second auxiliary machine is connected with the low voltage-side power line in the powertrain system off-state.
In an analogues art, Imaizumi discloses a control device (8) configured to control the switch (20) such as to disconnect the second auxiliary machine from the low voltage-side power line, based on a state of charge or a voltage of the second power storage device being equal to or lower than a first reference value (Vc.) in such a state that the second auxiliary machine is connected with the low voltage-side power line in the system off-state. (Col 6 line 1-34, regardless of the state the vehicle is in, the battery is disconnected from the low voltage power line when the voltage is equal or lower than a first reference voltage or based on the state of charge of the battery).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have controlled the switch based on the state of charge of the battery in order to prevent over discharge of the battery which degrade the lifespan of the battery. 

Re Claim 3; Hasegawa discloses wherein the control device is further configured to control the DC-DC converter to step down the voltage of the electric power of the high voltage-side power line and to supply the electric power of the stepped-down voltage to the low voltage-side power line, based on at least one of (i) the state of charge or (ii) the voltage of the second power storage device being less than or equal to a second reference value that is smaller than the first reference value in such a state that the second auxiliary machine is disconnected from the low voltage-side power line in the powertrain system off-state. (Col 5 line 26-35); 

Re Claim 7; Hasegawa discloses wherein when the control device controls the switch to disconnect the second auxiliary machine from the low voltage-side power line, dark current is prevented from being supplied from the second power storage device to the second auxiliary machine. (Fig. 1 when the switch is opened, current is neither received or transferred to and FRO the load 15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Imaizumi (US 5,334,926) and further in view of Ueo et al. (US 2012/0123625)

Re Claim 6; Hasegawa in view of Imaizumi disclosure has been discussed above. 
Imaizumi does not disclose further comprising: a relay provided in the high voltage-side power line that is arranged to connect a drive device for running with the first power storage device, wherein the DC-DC converter is connected with a first power storage device-side of the relay in the high voltage-side power line and with the low voltage-side power line.
However, Ueo discloses a relay (SMR1) provided in the high voltage-side power line that is arranged to connect a drive device (30) for running with the first power storage device, wherein the DC-DC converter (60) is connected with a first power storage device-side of the relay in the high voltage-side power line and with the low voltage-side power line. (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have located relay between the battery and the drive device, motivated by the desire to have main DC/DC converter 60 generate the power supply voltage Vs of low voltage system, from the output of main battery 10 when needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
03/09/2022Primary Examiner, Art Unit 2836